DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
 
Response to Arguments

           Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive. 
            Applicants submit that Moon teaches that in order to receive the PDSCH, the terminal needs to monitor each CORESET for the PDCCH because the PDCCH (DCI) that schedules the PDSCH is transmitted in the CORESET, which is the same as is conventionally done in the art. To be more specific, the CORESET is a control resource set through which the PDCCH (DCI) scheduling the PDSCH is transmitted, the terminal monitors the CORESET for the PDCCH, and if PDCCH (DCI) is detected in the CORESET, the terminal decodes the PDCCH/DCI to obtain the information regarding the scheduled PDSCH and receives the scheduled PDSCH accordingly (Paragraph [0074] of Moon). Moon does not concern the situation where the terminal may not receive a plurality of PDSCHs simultaneously in a detection window, and never discloses or suggests determining whether to receive the two PDSCHs or not before the UE receives the two PDSCHs, and never discloses or suggests determining whether to receive the two PDSCHs or not based on the CORESETs including the DCIs.
            After further consideration, Examiner submits that the teaching of Moon where “in order to receive the PDSCH, the terminal needs to monitor each CORESET for the PDCCH because the PDCCH (DCI) that schedules the PDSCH is transmitted in the CORESET” teaches the claim limitation of “determining, by the terminal device based on the CORESETs including the DCIs that schedule the at least two PDSCHs, whether to receive at least one of the at least two PDSCHs”. More specifically in Fig.8, Moon teaches of “determining, by the terminal device based on the CORESETs including the DCIs (CORESETs including the DCIs, Figures 9A – 9D) that schedule at least one of the at least two PDSCHs (DCIs that schedule at least one of the at least two PDSCHs, Fig.8), whether to receive at least one of the at least two PDSCHs” (Paragraphs 0074 and 0077). Moon further teaches of the terminal may transmit an HARQ-ACK to acknowledge the reception of the first and second PDSCHs (Paragraph 0106). Therefore, Moon teaches determining whether to receive at least one of the at least two PDSCHs by the CORESETs including the DCIs that schedule the at least two PDSCHs.
          Furthermore, the claims do not recite of a situation where the terminal may not receive a plurality of PDSCHs simultaneously in a detection window or the claims do not recite of determining whether to receive the two PDSCHs or not before the UE receives the two PDSCHs.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


           Claims 1 – 2, 15 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2021/0022152) in view of Moon et al (US 2020/0221428).

            Re claim 1, Yang teaches of a downlink signal transmission method, comprising: receiving, by a terminal device, a downlink control information (DCI) from a network device, wherein the DCIs is included in a control resource set (CORESET) (Paragraphs 0036 – 0037); detecting, by the terminal device, that at least two downlink shared channels (PDSCHs….Table 1 and Paragraphs 0045 – 0053 and 0075 – 0088, Fig.1) are to be received in a first detection window (on a same symbol, Paragraphs 0045 – 0046 and 0160, Fig.1 and Tables 1 and 2), wherein the at least one of the two PDSCHs is scheduled by the DCI which is included in the CORESET (Paragraphs 0036 – 0038);determining, by the terminal device, a receiving scheme of the at least a PDSCH (perform reception, Paragraph 0042) based on the CORESET including the DCI that schedules the PDSCH (Paragraphs 0036 – 0038 and Page 12); and receiving, by the terminal device, the at least two PDSCHs in the first detection window based on the determined receiving scheme of the at least two PDSCHs (Paragraphs 0018 and 0197 – 0242, #41, Fig.4). However, Yang does not specifically teach of at least two DCIs are included in control resource sets (CORESETs), wherein the at least two PDSCHs are scheduled by the at least two DCIs which are included in the CORESETs; wherein the determining, by the terminal device, the receiving scheme of the at least two PDSCHs based on the CORESETs including the DCIs that schedule the at least two PDSCHs comprises: determining, by the terminal device based on the CORESETs including the DCIs that schedule the at least two PDSCHs, whether to receive at least one of the at least two PDSCHs.
          Moon teaches of receiving, by a terminal device, at least two downlink control information (DCI) from a network device, wherein the at least two DCIs are included in control resource sets (CORESETs) (first and second DCIs, Fig.8 and Figures 9A-9B, Paragraphs 0106 and 0121 – 0131); wherein the at least two PDSCHs are scheduled by the at least two DCIs which are included in the CORESETs (Paragraph 0106 and Fig.8); and determining, by the terminal device based on the CORESETs including the DCIs that schedule the at least two PDSCHs, whether to receive at least one of the at least two PDSCHs (DCIs scheduling two PDSCHs (Fig.8)).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least two DCIs included in control resource sets (CORESETs) for improved reliability and to determine based on the CORESETs including the DCIs that can schedule at least a number of PDSCHs.

            Re claim 17, Yang and Moon teach of terminal device, comprising: a processor; and a memory for storing instructions executable by the processor, wherein when the instructions are executed by the processor (#610 and #6098, Fig.6 of Yang), the terminal device is configured to: 119141-5040-US4 Response to Non-Final Office Actionreceive at least two downlink control information (DCI) from a network device, wherein the at least two DCIs are included in control resource sets (CORESETs); detect that at least two downlink shared channels (PDSCHs) are to be received in a first detection window, wherein the at least two PDSCHs are scheduled by the at least two DCIs which are included in the CORESETs; determine a receiving scheme of the at least two PDSCHs based on the CORESETs including the DCIs that schedule the at least two PDSCHs; and receive the at least two PDSCHs in the first detection window based on the determined receiving scheme of the at least two PDSCHs, wherein the determining the receiving scheme of the at least two PDSCHs based on the CORESETs including the DCIs that schedule the at least two PDSCHs comprises: determining, based on the CORESETs including the DCIs that schedule the at least two PDSCHs, whether to receive at least one of the at least two PDSCHs (see claim 1).

            Re claim 20, Yang and Moon teach of non-transitory computer-readable storage medium for storing a computer program that causes a terminal device to perform a downlink signal transmission method (Paragraph 0255 of Yang), the method comprising: receiving, by a terminal device, at least two downlink control information (DCI) from a network device, wherein the at least two DCIs are included in control resource sets (CORESETs): detecting, by [[a]] the terminal device, that at least two downlink shared channels (PDSCHs) are to be received in a first detection window, wherein the at least two PDSCHs are scheduled by the at least two DCIs which are included in the CORESETs; determining, by the terminal device, a receiving scheme of the at least two PDSCHs based on the CORESETs including the DCIs that schedule the at least two PDSCHs; and 119141-5040-US6 Response to Non-Final Office Actionreceiving, by the terminal device, the at least two PDSCHs in the first detection window based on the determined receiving scheme of the at least two PDSCHs, wherein the determining, by the terminal device, the receiving scheme of the at least two PDSCHs based on the CORESETs including the DCIs that schedule the at least two PDSCHs comprises: determining, by the terminal device based on the CORESETs including the DCIs that schedule the at least two PDSCHs, whether to receive at least one of the at least two PDSCHs (see claim 1).

            Re claims 2 and 18, Yang teaches of wherein: physical resources occupied by different PDSCHs in the at least two PDSCHs overlap (on a same symbol, Paragraphs 0045 – 0046 and 0160, Fig.1 and Tables 1 and 2); reference signals included in TCI states of different PDSCHs in the at least two PDSCHs are different; reference signals with Quasi Co-Located (QCL) type D included in the TCI states of different PDSCHs in the at least two PDSCHs are different; and/or the reference signals with QCL type D included in the TCI states of different PDSCHs in the at least two PDSCHs are not Quasi-Co-Located.

            Re claim 15, Yang and Moon teach all the limitations of claim 1 as well as Moon teaches of wherein each of the at least two downlink signals is scheduled by a separate DCI (Fig.8).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least two downlink signals scheduled by a separate DCI so as to be separately received at the receiver.

            Re claim 16, Yang teaches of wherein the first detection window comprises: a slot; at least two slots; an Orthogonal Frequency Division Multiplexing (OFDM) symbol; or at least two OFDM symbols (same OFDM symbol, Table 1).

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633